DETAILED ACTION
This Office Action is in response to Amendment filed 7-28-22.  Claims 1-17, 19-20 are presented for further examination.  Claim 18 has been cancelled as requested by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 USC 103 as being unpatentable over Kim et al. (hereinafter “Kim”, US Patent Publication 2006/0288119 A1) in view of Michael et al. (hereinafter “Michael”, US Patent 10,992,568 B2) and further view of Townsend et al (hereinafter “Towns”, US Patent 10,277,554 B2).
As per claims 1, 8, Kim discloses A computer-implemented method and computer-readable storage medium for redirecting a request, the computer-implemented method comprising: 
receiving the request, wherein the request includes a uniform resource locator (URL) (paragraphs [0005, 0024 0029], Origin server receives a web request from a user using a URL); 
extracting the name of the site from the URL (paragraphs [0033, 0054, 0064], www.oldmov.com is extracted to a corresponding IP address); 

querying a site map table based on the name of the site to retrieve a site map table entry associated the site (paragraphs [0033, 0049, 0051], Mapping table stores corresponding addresses for URLs); 

determining whether the site map table entry includes a redirect URL associated with the site (paragraphs [0033, 0038, 0051])); 

in response to determining that the site map table entry includes the redirect URL:
responding to the request with a response message that includes the redirect URL (paragraphs [0038, 0041, 0043]).  

Kim does not explicitly discloses:
receiving the request from a computing device associated with a tenant of a multi-tenant distributed collaboration system.  
However, in an analogous art, Michael teaches a multi-tenant configuration (MCN) supporting multiple tenants.  Using the system, a user requests network content (column 9, lines 1-10, column 16, lines 64-67, column 20, lines 39-41, column 22, lines 37-44).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s receiving the request from a computing device associated with a tenant of a multi-tenant distributed collaboration system in Kim’s method in order to determine data of the cloud type such as network topology, network capacity.

Kim, in view of Michael, does not explicitly discloses:
Extracting a resource identifier from the URL, wherein the resource identifier includes a part of the URL and does not include all of the URL;
Adding the resource identifier extracted from the URL to the redirect URL.
Towns teaches the redirect URI including the unique domain name.  The unique domain name includes a fixed domain name portion and one or more dynamically generated portions to generate the unique domain name.  A trimmed version of the URI received with the request is appended as an argument (column 10, lines 18-35, 40-47, column 14, lines 34-43, 59-67).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Towns’s extracting a resource identifier from the URL, wherein the resource identifier includes a part of the URL and does not include all of the URL and adding the resource identifier extracted from the URL to the redirect URL in Kim’s method in order to reroute a request to the target domain name.

As per claims 2, 9, Kim discloses The computer-implemented method of claim 1, wherein in response to determining that the site map table does not include a redirect URL associated with the site, the computer-implemented method further comprises: 
retrieving a database identifier from the site map table entry (paragraph [0038]); 
retrieving a resource corresponding to the resource identifier from a database identified by the database identifier (paragraphs [0041-0042]); 
responding to the request by providing the resource (paragraphs [0041-42] ).  

As per claim 3, Kim does not explicitly discloses The computer-implemented method of claim 2, wherein the redirect URL was added to the site map table entry in response to an operation that modified the name of the site.  
However, Michael teaches using a CNAME instead of the URL that was input.  The CNAME URL then redirects traffic (column 24, lines 58-63).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s the redirect URL was added to the site map table entry in response to an operation that modified the name of the site in Kim’s method in order to redirect traffic.

As per claim 4, Kim does not explicitly disclose The computer-implemented method of claim 2, wherein the redirect URL includes a name of the tenant, and wherein the computer-implemented method further comprises:
 performing a tenant-level operation that modifies the name of the tenant; 
modifying the redirect URL to include the modified name of the tenant.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s modifying the redirect URL to include the modified name of the tenant in Kim’s method assisting in redirecting the traffic to the correct location.

As per claim 5, Kim discloses The computer-implemented method of claim 1, wherein the response message includes a hypertext transfer protocol (HTTP) response message (paragraph [0033]).  

As per claim 6, Kim discloses The computer-implemented method of claim 1, wherein the resource includes a web site, a file, or a web service (paragraph [0033]).  

As per claim 7, Kim discloses The computer-implemented method of claim 1, wherein the site map table entry includes the redirect URL in response to a tenant-level or site-level operation that renamed the tenant or the site or that moved the tenant or the site (paragraph [0038]).

As per claim 10, Kim does not explicitly disclose The computer-readable storage medium of claim 8, wherein the redirect URL was added to the site map table entry in response to an operation that moved the site to a different tenant.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s the redirect URL was added to the site map table entry in response to an operation that moved the site to a different tenant in Kim’s method assisting in redirecting the traffic to the correct location.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17, 19-20 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 24, 2022